In the

      United States Court of Appeals
                For the Seventh Circuit
No. 16‐3424

IN RE: 
PEREGRINE FINANCIAL GROUP, INC.,
                                                                Debtor,
SECURE LEVERAGE GROUP, INC., et al.,
                                                          Appellants,
                                 v.


IRA BODENSTEIN, 
                                                            Appellee,
and
COMMODITY FUTURES TRADING COMMISSION,
                                                Intervenor‐Appellee.


        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
          No. 1:14‐cv‐05024 — John J. Tharp, Jr., Judge. 
2                                             Nos. 16‐3424, 16‐3425

No. 16‐3425

IN RE: 
PEREGRINE FINANCIAL GROUP, INC.,
                                                                 Debtor,
ROBERT MILLER, et al.,
                                                           Appellants,
                                  v.


IRA BODENSTEIN, Trustee of Estate of
Peregrine Financial Group, Inc.,                             Appellee.



         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
           No. 1:15‐cv‐04260 — John J. Tharp, Jr., Judge. 


      ARGUED MAY 30, 2017 — DECIDED AUGUST 7, 2017
               AMENDED AUGUST 8, 2017


   Before WOOD, Chief Judge, and RIPPLE and ROVNER, Circuit
Judges.
    ROVNER, Circuit Judge.  This is a consolidated appeal from
judgments entered by the bankruptcy court and affirmed by
the district court, in favor of the defendant Ira Bodenstein, the
Chapter 7 trustee of the estate of Peregrine Financial Group
(“Peregrine”).  Peregrine was a registered futures commissions
merchant (FCM) and a registered forex dealer member of the
Nos. 16‐3424, 16‐3425                                             3

National Futures Association.  In addition to futures, Peregrine
dealt in retail foreign currency transactions (“retail forex”) and
spot  metal  transactions.    The  plaintiffs  are  investors  who
executed retail forex and spot metal contracts with Peregrine.
   This  consolidated  appeal  arose  out  of  a  series  of  events
which  culminated  in  Peregrine’s  bankruptcy  filing.  In  July
2012,  the Commodity  Futures Trading  Commission notified
Russell L. Wasendorf, Peregrine’s Chief Executive Officer and
the  Chairman  of  the  Board,  that  Peregrine’s  accounts  were
going  to  be  electronically  monitored.  Wasendorf  attempted
suicide the next day, after penning a statement admitting to
embezzling millions of dollars over a 20‐year period.  He was
subsequently arrested, and in September 2012, pled guilty to
four criminal charges, including admitting that he embezzled
and  misappropriated  nearly  $200  million  from  Peregrine’s
segregated customer futures accounts. 
    As a result of that loss, Peregrine filed for bankruptcy, and
Bodenstein  was  appointed  as  trustee.    Subchapter  IV  of
Chapter  7  of  the  Bankruptcy  Code,  11  U.S.C.  §§  761–767
governs  the  bankruptcy  of  a  futures  commissions  merchant
such  as  Peregrine,  and  provides  for  the  distribution  of
“customer property” in priority to all other claims.  “Customer
property” is defined as including funds received in connection
with  a  commodity  contract,  17  C.F.R.  §  190.08(a)(1)(i)(A),
which in turn is defined in § 761(4) of the Bankruptcy Code.
Bodenstein excluded the plaintiffs, Secured Leverage Group,
et al., from that priority distribution based on his determina‐
tion that forex and spot metal transactions did not constitute
“commodity contracts” as so defined.  The Secured Leverage
plaintiffs then filed an adversary complaint against Bodenstein,
4                                            Nos. 16‐3424, 16‐3425

challenging that decision.  After that adversary proceeding was
terminated,  another  group  of  customers  including  Robert
Miller and others (the “Miller plaintiffs), filed a class action
adversary  proceeding  against  Bodenstein,  alleging  fraud,
breach of fiduciary duty, unjust enrichment, and conversion,
and  seeking  the  imposition  of  a  constructive  trust.    As  that
claim was filed two years after the bar date for proofs of claim,
and involved claims based on facts unrelated to the timely filed
contract‐based  claims,  the  bankruptcy  court  dismissed  the
action as untimely.    
    On appeal, the plaintiffs in this consolidated action chal‐
lenge  the  decisions  of  the  bankruptcy  court  and  the  district
court.  The Secured Leverage plaintiffs assert that: their funds
were held in a resulting trust and therefore were not included
in the bankruptcy estate; the forex  and spot metal contracts
constituted commodity contracts under the similar contracts
clause, 11 U.S.C. § 761(4)(F)(i); and the bankruptcy court erred
in precluding the expert testimony of Martin Doyle.  The Miller
plaintiffs allege: that the courts erred in holding that the Miller
plaintiffs’  claim  was  untimely  and  did  not  constitute  an
amended  claim;  and  that  a  constructive  trust  is  a  proper
remedy.  
    In a thorough and well‐reasoned opinion, the district court
properly resolved all of those challenges, and nothing that is
argued in the briefs to this court leads us to disagree with the
district court’s analysis.  Because we agree with the reasoning
and conclusions of the district court as to all of the issues raised
on  appeal,  we  hereby  adopt  the  district  court’s  opinion  set
forth at Secure Leverage Grp., Inc. v. Bodenstein, 558 B.R. 226, 231
(N.D. Ill. 2016) as our own in this appeal. 
Nos. 16‐3424, 16‐3425                                             5

  The  decision  of  the  district  court  as  to  both  appeals  is
AFFIRMED.